PER CURIAM.
Defendant appeals from judgments of conviction for manslaughter and DUI manslaughter. We affirm the conviction for DUI manslaughter. We find no abuse of discretion in the trial court’s evidentiary ruling. Likewise, we find no error in the trial court’s refusal to instruct the jury on culpable negligence, as there was no reasonable evidence to support the requested instruction.
However, we vacate the conviction and sentence for manslaughter, as a single death cannot support convictions of both manslaughter and DUI manslaughter. *1152See State v. Chapman, 625 So.2d 838 (Fla.1993).1
Affirmed in part; vacated in part.

. No resentencing is required, as the trial court imposed concurrent sentences of fifteen years, followed by two and one-half years of probation for each offense.